Matter of Demas v City of New York (2017 NY Slip Op 03267)





Matter of Demas v City of New York


2017 NY Slip Op 03267


Decided on April 27, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2017

Sweeny, J.P., Acosta, Renwick, Moskowitz, Kahn, JJ.


3851 100346/15

[*1]In re John Demas, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Glass Krakower LLP, New York (Bryan D. Glass of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondents.

Order, Supreme Court, New York County (Paul Wooten, J.), entered November 27, 2015, which denied the petition seeking to annul the unsatisfactory rating (U-Rating) for the 2012-2013 school year given to petitioner by respondents, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The determination that petitioner's performance was unsatisfactory has a rational basis in the record (see Matter of Andersen v Klein, 50 AD3d 296, 297 [1st Dept 2008]). While under his coaching and supervision, petitioner's basketball players engaged in a pattern of profane and uncontrollable conduct, on and off the court, which included yelling profanities, making offensive hand gestures and aggressively interacting with the crowd during basketball games, such that, on at least one occasion, security agents had to escort the opposing team from the premises.
To the extent argued, the hearing officer was entitled to rely on hearsay (see Matter of Paul v New York City Dept. of Educ., 146 AD3d 705 [1st Dept 2017]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 27, 2017
CLERK